Re: St. Paul Fire & Marine Insurance Company, applying for Remedial Writs, to the Civil District Court, Parish of Orleans, Number 81-2773; Court of Appeal, Fourth Circuit, Number C-0158.
Granted. The order of September 27, 1982 is reversed insofar as defendant is prohibited from calling as witnesses or calling as experts certain named witnesses.
WATSON, J., dissents from the order and would only order that the disputed witnesses’ testimony be taken by proffer to preserve the issues for consideration on appeal.